                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


OUTDOOR AMUSEMENT BUSINESS
ASSOCIATION, INC., et al.,
  Plaintiffs,

               v.                                         Civil Action No. ELH-16-1015

DEPARTMENT OF HOMELAND SECURITY
et al.,
    Defendants.

                                 MEMORANDUM OPINION

       This case concerns a challenge to the validity of certain rules and regulations issued by

the Department of Homeland Security and the Department of Labor, pertaining to the H-2B visa

program (the “Program”). The Program governs the temporary employment of non-immigrant

foreign workers in non-agricultural businesses.

       Plaintiffs are business entities who rely on the Program to obtain workers, as well as trade

associations whose members rely on the Program to maintain their workforces. ECF 44 (Second

Amended Complaint), ¶¶ 12-17.         In particular, they are Outdoor Amusement Business

Association, Inc.; Maryland State Showmen’s Association, Inc.; The Small and Seasonal

Business Legal Center; Lasting Impressions Landscape Contractors, Inc.; Three Seasons

Landscape Contracting Services, Inc.; and New Castle Lawn & Landscape, Inc. They have sued

the following defendants, id. ¶¶ 18-22: the Department of Homeland Security (“DHS”); the

United States Citizenship & Immigration Services (“USCIS”), a component agency of DHS that

operates service centers for adjudicating H-2B visas; the Department of Labor (“DOL”); the

Employment & Training Administration (“ETA”), a component agency of DOL that participates

in promulgating legislative regulations to administer the H-2B program; and the Wage & Hour
Division (“WHD”), another component of DOL, which promulgates legislative regulations “to

enforce substantive requirements . . . imposed by DOL on employers in the H-2B program.” Id.

¶ 22. At times, I shall refer to the defendants collectively as the “Government.”

       Amici curiae are individual U.S. workers employed in occupations in which H-2B

workers are also employed. See ECF 83 (Order granting amicus status). Collectively, amici

support the Government.

       The Second Amended Complaint (ECF 44), filed on July 5, 2016, is the operative

complaint.   Plaintiffs seek declaratory and injunctive relief, claiming that the regulations

promulgated by defendants to administer the Program are unlawful because DHS, to which

Congress has delegated responsibility for the Program, impermissibly redelegated substantial

parts of the Program’s standards and administration to DOL. See ECF 44.

       The suit focuses on four sets of legislative rules related to the Program. ECF 92-1 at 13-

14. First, it concerns the 2015 Interim Final Rule, Temporary Non-Agricultural Employment of

H-2B Aliens in the United States, promulgated on April 29, 2015, at 80 Fed. Reg. 24042. That

rule consists of two components: the “2015 Program Rules,” published at 20 C.F.R. § 655, and

the “2015 Enforcement Rules” (a subset of the 2015 Program Rules, often referred to separately),

published at 29 C.F.R. § 503. See ECF 44, ¶ 2. Next, plaintiffs challenge the 2015 Final Rule,

Wage Methodology for the Temporary Non-Agricultural Employment H-2B Program, also

promulgated on April 29, 2015, at 80 Fed. Reg. 24146. Id. This rule includes the “2015 Wage

Rule,” also published at 20 C.F.R. § 655. I shall refer to the 2015 Program Rules, the 2015

Wage Rule, and the 2015 Enforcement Rules collectively as the “2015 Rules.”1 Last, plaintiffs




       1
          According to plaintiffs, the 2015 Program Rules consist of ETA’s administrative
regulations and WHD’s enforcement regulations. ECF 44, ¶ 40. The 2015 Enforcement Rules
                                               -2-
challenge a number of subsections of what they term “DHS’s Labor-Certification Regulations,”

published in 2008 at 8 C.F.R. §§ 214.1 and 214.2. I shall refer to these rules as the 2008 Labor-

Certification Regulations.

        In the lengthy Second Amended Complaint, plaintiffs outline the purpose of the Program,

as follows, id. ¶ 26:

                Since 1952, the purpose of the temporary employment H visas, including
        the H-2B program, has been to alleviate U.S. labor shortages for temporary work
        and provide nonimmigrant alien labor to fill those temporary or seasonal
        positions. The H-2B program protects the interests of both U.S. non-agricultural
        workers and employers, as well as the U.S. economy as a whole, through the
        preservation of jobs, work opportunities, and employers in the United States. The
        H-2B program is a legally-authorized source of employees for difficult-to-fill
        temporary positions, and supports the employment of countless other U.S.
        workers whose jobs rely on the temporary work performed by foreign workers.

        The Second Amended Complaint contains six counts. In Count I, plaintiffs assert that the

2015 Program Rules, the 2015 Wage Rule, and the 2008 Labor-Certification Regulations exceed

defendants’ statutory authority, citing 5 U.S.C. §§ 558 and 706(2)(C). Count II challenges the

disputed regulations as arbitrary and capricious, citing 5 U.S.C. § 706(2)(A). In Count III,

plaintiffs assert that the regulations are unconstitutional and violate 5 U.S.C. § 706(2)(B). Count

IV is titled “Compulsion of Agency Action Unlawfully Withheld.” It is predicated on 5 U.S.C.

§ 706(1). Count V is titled “Mandamus,” pursuant to the Mandamus Act, 28 U.S.C. § 1361, and

the All Writs Act, 28 U.S.C. § 1651. Finally, Count VI seeks a declaratory judgment, pursuant

to the Declaratory Judgment Act, 28 U.S.C. § 2201.2




represent “WHD’s enforcement portion of the 2015 Program Rules.” Id. And, the 2015 Wage
Rule “represent[s] more of ETA’s administrative regulations.” Id.
        2
        As noted, the 2015 Enforcement Rules are alleged to be part of the 2015 Program Rules,
“except when separately identified.” ECF 44, ¶ 40.


                                               -3-
       Following the submission of the voluminous Administrative Record (see ECF 46, ECF

87, ECF 129),3 the parties submitted cross-motions for summary judgment. Plaintiffs’ motion

(ECF 91) is supported by a memorandum of law (ECF 92-1) (collectively, “Plaintiffs’ Motion”),

and exhibits.4 Defendants filed a combined opposition to Plaintiffs’ Motion, along with their

own motion for summary judgment (ECF 102), supported by a Memorandum of Law. ECF 102-

1 (collectively, “Defendants’ Motion”). Thereafter, plaintiffs filed a combined opposition to

Defendants’ Motion and reply. See ECF 111-1 (“Plaintiffs’ Reply”).5 Defendants also replied.

ECF 113 (“Defendants’ Reply”). And, amici submitted a memorandum of law in opposition to

Plaintiffs’ Motion. ECF 105 (“Amici Opposition”).

       The Court held oral argument on August 14, 2018. ECF 122.6 Following the hearing, the

Court invited limited supplemental briefing. ECF 121. Supplemental briefing was submitted by

amici (ECF 123), plaintiffs (ECF 124), and the Government (ECF 125). The transcript for the

motions hearing is docketed at ECF 126.

       For the reasons that follow, I shall grant Defendants’ Motion and deny Plaintiffs’ Motion.

                                Factual and Procedural Summary

                                        A. H-2B Visa Program

                                         1. Program History

       3
         Government counsel provided Chambers with both a compact disc and a paper copy of
the record. See ECF 46; ECF 87. However, counsel failed to file a copy with the Clerk.
Therefore, by Order of September 7, 2018, the Court directed counsel to do so. ECF 127. A
copy of the administrative record was docketed on September 12, 2018, in paper format. See
ECF 129.
       4
          Plaintiffs’ Motion was filed as ECF 91. However, plaintiffs submitted a revised version
of their memorandum of law in support of their Motion. See ECF 92-1.
       5
         Plaintiffs’ Reply was initially docketed at ECF 110. They provided a corrected
submission, docketed at ECF 111-1.
       6
           Amici were permitted to argue at the hearing.
                                                -4-
       In 1952, as part of the Immigration and Nationality Act (“INA”), 66 Stat. 163, as

amended, 8 U.S.C. § 1101 et seq., “Congress created the nonimmigrant H-2 visa category for

temporary agricultural and non-agricultural employment that did not require advanced education,

skills, or training.” ECF 44, ¶ 25. Until 1986, one program existed for all temporary foreign

workers. “Congress decided, however, that the earlier program did not ‘fully meet the need for

an efficient, workable and coherent program that protect[ed] the interests of agricultural

employers and workers alike’ and therefore amended the INA as part of the Immigration Reform

and Control Act of 1986 to provide for two separate programs: the H-2A program for

agricultural workers and the H-2B program for non-agricultural workers.” Bayou Lawn &

Landscape Servs. v. Johnson, 173 F. Supp. 3d 1271, 1276 (N.D. Fla. 2016) (quoting H.R. Rep.

No. 99-682, pt. 1, at 80); see also Immigration Reform and Control Act of 1986 (“IRCA”), Pub.

L. No. 99-603, § 301(a), 100 Stat. 3359, 3411 (codified at 8 U.S.C. § 1101(a)(15)(H)(ii)(a)-(b)).

       The H-2B visa program permits U.S. employers to recruit and hire foreign workers to fill

temporary unskilled, non-agricultural positions for which domestic workers cannot be located.

See 8 U.S.C. § 1101(a)(15)(H)(ii)(b); Louisiana Forestry Ass’n, Inc. v. Sec’y of Labor, 745 F.3d

653, 658 (3d Cir. 2014). An H-2B employee is defined as a nonimmigrant alien “having a

residence in a foreign country which he has no intention of abandoning who is coming

temporarily to the United States to perform other temporary service or labor if unemployed

persons capable of performing such service or labor cannot be found in this country . . . .” 8

U.S.C. § 1101(a)(15)(H)(ii)(b).

       The statute identifies the Attorney General as the person responsible for determining

whether to issue an H-2B visa.         See id. § 1184(c)(1).    However, Congress transferred

enforcement of immigration laws to the Secretary of DHS under the Homeland Security Act of



                                               -5-
2002. See Homeland Security Act of 2002, Pub. L. No. 107-296, § 402, 116 Stat. 2135, 2178

(2002). Therefore, DHS is now charged with determining, “upon petition of the importing

employer,” whether to grant an H-2B visa “after consultation with appropriate agencies of the

Government.” 8 U.S.C. § 1184(c)(1).

                                      2. DOL’s Involvement

       Pursuant to the statutory direction to consult with appropriate agencies, DHS and its

predecessors have for some 50 years looked to DOL for advice on whether United States

workers capable of performing the desired temporary services or labor are available, and whether

the alien’s employment will adversely affect the wages and working conditions of similarly

employed United States workers. See, e.g., 8 C.F.R. § 214.2(h)(6)(iii)(A). In 1968, DOL first

issued formal regulations establishing standards and procedures for certifying employers’

requests to import H-2 workers.       See 33 Fed. Reg. 7570 (May 22, 1968).          DOL later

supplemented the regulations with informal, non-binding guidance letters, which were

promulgated without notice and comment. See Comite de Apoyo a los Trabajadores Agricolas v.

Solis, 09-240, 2010 WL 3431761, at *2 (E.D. Pa. Aug. 30, 2010) (“CATA I”) (discussing

issuance of guidance letters).    Then, in 2008, DOL published another formal regulation

governing the labor certification process. See Labor Certification Process and Enforcement for

Temporary Employment in Occupations Other Than Agriculture (H-2B Workers), 73 Fed. Reg.

78020 (Dec. 19, 2008) (“2008 DOL Rule”). These regulations concerned, inter alia, the wages

that employers were required to pay H-2B workers. See 73 Fed. Reg. at 78056-57. These 2008

rules issued by DOL were the precursors to the 2015 Wage Rule and the 2015 Program Rules,

and gave rise to a number of challenges to the administration of the H-2B program, of which this

case is one.



                                             -6-
       Of importance here, beginning in 2008, DHS also began to require that employers

petitioning DHS for H-2B visas must “apply for a temporary labor certification with the

Secretary of Labor.” 8 C.F.R. § 214.2(h)(6)(iii)(A). Pursuant to certain DHS labor certification

regulations, issued in 2008, DOL is directed to determine whether (1) qualified workers in the

United States are available to fill the petitioning employer’s job and whether (2) an alien’s

employment will adversely affect wages and working conditions of similarly employed U.S.

workers. Id. If, after reviewing an employer’s job offer and recruitment efforts, the Secretary of

Labor determines that U.S. workers are not available to fill the jobs described in the employer’s

application and that the offered terms of work will not adversely affect similarly employed U.S.

workers, DOL issues a “temporary labor certification” that the employer must attach to the H-2B

visa petition it submits to DHS. Id. §§ 214.2(h)(6)(iii)(C) and 214.2(h)(6)(iv)(A).

       Notably, a “petitioner may not file an H-2B petition unless the United States petitioner

has applied for a labor certification with the Secretary of Labor . . . within the time limits

prescribed or accepted by each, and has obtained a favorable labor certification

determination . . . .” Id. § 214.2(h)(6)(iii)(C). Thus, without a temporary labor certification from

DOL, a petitioner cannot obtain H-2B visas. DHS provides no mechanism for an employer to

challenge DOL’s determination on this question.

       On April 29, 2015, DHS and DOL jointly issued revised H-2B regulations:                  the

Temporary Non-Agricultural Employment of H-2B Aliens in the United States, 80 Fed. Reg.

24042 (Apr. 29, 2015) (“2015 Interim Final Rule”), and the Wage Methodology for the

Temporary Non-Agricultural Employment H-2B Program, 80 Fed. Reg. 24146 (Apr. 29, 2015)




                                               -7-
(“2015 Final Rule”). ECF 44, ¶ 2. Both the 2015 Interim Final Rule and the 2015 Final Rule

are in effect.7

        The 2015 Interim Final Rule and 2015 Final Rule replace the prior H-2B regulations

published on December 19, 2008, at 73 Fed. Reg. 78020 (“2008 Program Rules”). The 2008

Program Rules were regarded as “vulnerable to challenges by employers in current and future

enforcement proceedings based on the ground that the regulations . . . are void because DOL

exceeded its statutory authority in unilaterally issuing the 2008 rule.” See 80 Fed. Reg. at 24048-

49.

                                          B. The Statutes

        Several sections of the INA are relevant here. As a general matter, the “Secretary of

Homeland Security [is] charged with the administration and enforcement of this chapter and all

other laws relating to the immigration and naturalization of aliens.” 8 U.S.C. § 1103(a)(1). As

such, Congress has directed the Secretary to “establish such regulations . . . and perform such

other acts as he deems necessary for carrying out his authority under the provisions of this

chapter.” Id. § 1103(a)(3). Notably, Congress has provided that the Secretary “is authorized to

confer or impose upon any employee of the United States, with the consent of the head of the

Department or other independent establishment under whose jurisdiction the employee is

serving, any of the powers, privileges, or duties conferred or imposed by this chapter or

regulations issued thereunder upon officers or employees of the Service.” Id. § 1103(a)(6).

“Service means U.S. Citizenship and Immigration Services, U.S. Customs and Border




        7
         Plaintiffs refer to the Interim Final Rule as the “2015 Program Rules” and the “2015
Enforcement Rules.” They refer to the Final Rule as the “2015 Wage Rule.” ECF 44, ¶ 2. The
Government refers to the Interim Final Rule as the “2015 Interim Final Rule” or “2015 IFR.”
And, they refer to the Final Rule as the “2015 Wage Final Rule.” ECF 69 at 11.
                                               -8-
Protection, and/or U.S. Immigration and Customs Enforcement, as appropriate in the context in

which the term appears.” 8 C.F.R. § 1.2.

       One of the Secretary’s statutory responsibilities is the administration of the H-2B visa

program. In particular, “[t]he admission to the United States of any alien as a nonimmigrant

shall be for such time and under such conditions as the [Secretary] may by regulations

prescribe.” 8 U.S.C. § 1184(a)(1).8 Section 1101(a)(15)(H)(ii)(b) of Title 8 is the source of the

term “H-2B.” As noted, it defines an H-2B worker as a nonimmigrant alien “having a residence

in a foreign country which he has no intention of abandoning who is coming temporarily to the

United States to perform other temporary service or labor if unemployed persons capable of

performing such service or labor cannot be found in this country . . . .”

       Section 1184(c)(1) of Title 8 of the U.S. Code provides: “The question of importing any

alien as a nonimmigrant . . . in any specific case or specific cases shall be determined by the

[Secretary of DHS], after consultation with appropriate agencies of the Government, upon

petition of the importing employer.” (Emphasis added.) This case concerns, among other issues,

the breadth of the term “consultation,” which is not defined in the statute, as well as the scope of

the Secretary’s ability to “confer or impose upon any employee of the United States . . . any of

the powers, privileges, or duties conferred or imposed . . . upon officers or employees of the

Service.”

                                        C. Litigation History

       Consistent with the regulations described above, DOL has established various procedures

to determine whether a qualified U.S. worker is available to fill the job described in the

       8
         The statute, as initially written, assigned this duty to the Attorney General. However, as
noted, the Homeland Security Act of 2002 transferred enforcement of the immigration laws from
the Attorney General to the Secretary of DHS. See Homeland Security Act of 2002, Pub. L. No.
107-296, § 402, 116 Stat. 2135, 2178 (2002).
                                                -9-
employer’s petition. Although, as noted, DOL had issued regulations concerning labor

certifications as far back as 1968, for many years DOL set forth specific requirements on

employers “via a series of General Administration Letters (‘GALs’) and Training and

Employment Guidance Letters (‘TEGLs’).” CATA I, 2010 WL 3431761, at *2. These letters

were promulgated without notice and comment. See id. In 2008, however, DOL promulgated a

regulation designed “to modernize the procedures for the issuance of labor certifications to

employers sponsoring H-2B nonimmigrants.” 73 Fed. Reg. 78020, at 78020 (Dec. 19, 2008)

(codified at 20 C.F.R. §§ 655-56) (“2008 DOL Rule”). The 2008 DOL Rule contained two

major components: the 2008 Program Rules, which set forth the criteria for obtaining a

temporary labor certification (73 Fed. Reg. at 78058), and the 2008 Wage Rule, which

established the method for determining the prevailing wage for labor certification purposes. See

id. at 78056.

        “In order to issue a labor certification, the DOL must determine as a threshold matter,

that qualified United States workers are not available to fill the position for which an employer

seeks foreign workers.” Comite de Apoyo a los Trabajadores Agricolas v. Solis, 933 F. Supp. 2d

700, 704 (E.D. Pa. 2013) (“CATA II”); see 8 C.F.R. § 214.2(h)(6)(iii). Because the availability

of workers is inextricably linked to an employer’s wages, “the DOL may only issue labor

certifications where United States workers are unavailable to fill a given position at the

occupation’s ‘prevailing wage.’” Id. (citing 2008 DOL Rule). As a result, before applying for a

labor certification, “an employer must first obtain from the DOL a prevailing wage determination

for the area of intended employment, submit a work order with a state workforce agency,” and

then “advertise the position at a wage equal to or higher than the prevailing wage, as established

by the DOL.” Id. at 705 (citing 2008 DOL Rule).



                                              - 10 -
       The 2008 Wage Rule contained “numerous significant changes from the prior regime.”

CATA I, 2010 WL 3431761, at *3. As a result, in 2009, shortly after the new regulations took

effect, a group of plaintiffs filed suit in the Eastern District of Pennsylvania, challenging several

substantive aspects of the 2008 DOL rule. Id. at *1. The CATA I Court upheld various aspects

of the challenged rule. See id. at *12-14. But, it vacated other aspects of the 2008 DOL Rule

and remanded the rule to DOL, “so that the agency may correct its errors.” See id. at *24. In

particular, CATA I held invalid elements of the 2008 DOL Rule that pertained to the calculation

of a prevailing wage. See id.; 73 Fed. Reg. at 78056.

       Following CATA I, DOL promulgated a notice of proposed rulemaking (“NPRM”) with

respect to wage rate calculations. Wage Methodology for the Temporary Non–Agricultural

Employment H-2B Program, 75 Fed. Reg. 61578-01, 61579 (October 5, 2010) (“2010 Wage

NPRM”). After allowing for notice and comment, DOL announced a revised prevailing wage

regulation in 2011. Wage Methodology for the Temporary Non-Agricultural Employment H-2B

Program, 76 Fed. Reg. 3452 (Jan. 19, 2011) (“2011 Wage Rule”). Although DOL initially set

January 1, 2012, as the effective enforcement date for the 2011 Wage Rule, as of March 2013,

DOL was still using the 2008 Wage Rule declared invalid in CATA I.            See CATA II, 933 F.

Supp. 2d at 708-09. The CATA plaintiffs successfully challenged DOL’s continued use of the

partially invalid 2008 DOL Rule, and in CATA II the Eastern District of Pennsylvania vacated

the 2008 Wage Rule and barred its continued use. See id. at 709, 716.

       At the same time that litigation was ongoing about DOL’s 2008 Wage Rule, DOL began

to promulgate a series of separate rules that addressed a broader range of revisions to the H-2B

labor certification process, many of which were prompted by CATA I. Temporary Non-

Agricultural Employment of H-2B Aliens in the United States, 76 Fed. Reg. 15130-01 (Mar. 18,



                                               - 11 -
2011) (2011 Program Rules). DOL issued a final version of this rule in 2012. Temporary Non-

Agricultural Employment of H-2B Aliens in the United States, 77 Fed. Reg. 10038, 10038-10146

(Feb. 21, 2012) (2012 Program Rules).

       In 2012, other plaintiffs in Florida obtained a “preliminary injunction prohibiting DOL

from enforcing” the 2012 Program Rules while litigation on the merits was ongoing. Bayou

Lawn & Landscape Servs. v. Solis, 3:12-183-MCR-CJK, 2012 WL 12887385, at *1 (N.D. Fla.

Apr. 26, 2012) (“Bayou I”). The Eleventh Circuit affirmed the preliminary injunction, on the

ground that DOL lacked the authority to issue rules pertaining to the H-2B program, and

remanded the case to the district court. Bayou Lawn & Landscape Servs. v. Sec’y of Labor, 713

F.3d 1080, 1085 (11th Cir. 2013). Thereafter, on the merits, the district court held that DOL

lacked the “authority to engage in legislative rulemaking under the H-2B program,” and so it

vacated the 2012 Program Rules. Bayou Lawn & Landscape Servs. v. Perez, 81 F. Supp. 3d

1291, 1300 (N.D. Fla. 2014) (“Bayou II”).

       By the time the Eleventh Circuit considered the Government’s appeal, DOL and DHS

had issued the 2015 Rules. As a result, the challenge to the 2012 Program Rules was rendered

moot, and the Eleventh Circuit vacated the district court’s order and remanded the case. Bayou

Lawn & Landscape Servs. v. Sec’y, U.S. Dep’t of Labor, 621 F. App’x 620, 621 (11th Cir. 2015)

(per curiam).

       In 2012, around the same time as the Bayou I challenge, other plaintiffs in the Eastern

District of Pennsylvania (not those in the CATA cases), challenged DOL’s rules on a theory

similar to the one used in Bayou I. See Louisiana Forestry Ass’n, Inc. v. Solis, 889 F. Supp. 2d

711, 720 (E.D. Pa. 2012). In that case, however, the Eastern District of Pennsylvania ruled that

DOL did have the authority to promulgate the 2011 Wage Rule. Id. at 731. The Third Circuit



                                             - 12 -
subsequently affirmed, in an apparent rejection of the Eleventh Circuit’s holding in Bayou.

Louisiana Forestry Ass’n Inc. v. Sec’y U.S. Dep’t of Labor, 745 F.3d 653, 669 (3d Cir. 2014)

(affirming Louisiana Forestry, 889 F. Supp. 2d 711).9

       In response to CATA II’s vacatur of the 2008 Wage Rule and Bayou’s holding that DOL

lacked rulemaking authority for the H-2B program, DHS and DOL jointly promulgated an

interim final rule (“IFR”) in 2013, to address wage determinations. Wage Methodology for the

Temporary Non-Agricultural Employment H-2B Program, Part 2, 78 Fed. Reg. 24047 (Apr. 24,

2013) (“2013 DHS/DOL Wage IFR”). But, DOL had not entirely abandoned the system used

under the 2008 Wage Rule. See CATA v. Perez, 774 F.3d 173, 182 (3d Cir. 2014) (“CATA III”).

Although the 2013 DHS/DOL Wage IFR formally eliminated the use of skill levels, it did not

alter the practice of “allowing a prevailing wage to be set by use of either” a Bureau of Labor

Statistics Occupational Employment Statistics Survey (OES) or a “private wage survey.” CATA

III, 774 F.3d at 181; see 2013 DHS/DOL Wage IFR, 78 Fed. Reg. at 24061.

       In 2014, DOL promulgated a proposed rule related to the Wage Methodology

calculations for the H-2B program. Wage Methodology for the Temporary Non-Agricultural

Employment H-2B Program, 79 Fed. Reg. 14450 (Mar. 14, 2014). That rule indicated DOL’s

intent to conduct future rulemaking on the issue of the prevailing wage calculations but painted

“an uncertain picture” of DOL’s future plans in this respect. See CATA III, 774 F.3d at 182. The

district court ruled in DOL’s favor “on the ground that the proposed 2014 or 2015 rule-making

process could result in a prospective change of the rules at issue such that plaintiffs’ challenge

       9
         As the Third Circuit observed, there is technically no circuit split, as the “three-member
panel in Bayou opined only on whether the District Court abused its discretion in finding that the
employer-plaintiffs were likely to succeed on the merits of their challenge to the DOL’s
rulemaking authority, not on whether the DOL actually has that authority or not.” Louisiana
Forestry, 745 F.3d at 675 n.17. As such, “[a] circuit split is thus not yet a foregone conclusion.”
Id.
                                              - 13 -
was not ripe for adjudication.” Id. at 182; see Comite de Apoyo a los Trabajadores Agricolas v.

Perez, 14-2657, 2014 WL 4100708 (E.D. Pa. July 23, 2014), rev’d and remanded, CATA III, 774

F.3d 173.

       The CATA plaintiffs sued again, in the Eastern District of Pennsylvania, challenging on

various grounds DOL’s continued use of private wage surveys. See CATA III, 774 F.3d at 181-

82. In July 2014, the district court dismissed the case, without prejudice, on procedural grounds.

Id. at 182. The Third Circuit reversed and remanded. Id. at 191-92.

       Three months after CATA III, the Northern District of Florida vacated the 2008 DOL

Rule and found, following Bayou, that DOL had no independent authority to issue legislative

rules for the H-2B program. Perez v. Perez, No. 14-cv-682, 2015 U.S. Dist. LEXIS 27606 (N.D.

Fla. Mar. 4, 2015). “Based on the Perez vacatur order and the permanent injunction, DOL

ceased operating the H-2B program to comply immediately with the court’s order.” 80 Fed. Reg.

24151. The combination of CATA III and Perez “left DOL without a complete methodology or

any procedures to set prevailing wages in the H-2B program.” Id. at 24152.10

       Because of the problems the Perez order caused, the Perez Court temporarily stayed its

order until May 2015. In April 2015, to prevent “another program hiatus if and when the

temporary stay expire[d],” DOL and DHS jointly issued the 2015 Wage Rule.                 See id.

According to the agencies, the 2015 Wage Rule “implements a key component of DHS’s

determination that it must consult with DOL on the labor market questions relevant to its

adjudication of H-2B petitions.”     Id. at 24148.     The 2015 Wage Rule finalized the 2013

DHS/DOL Wage IFR. See id. at 24151.

       10
         As the agencies explain, the 2013 DHS/DOL Wage IFR left almost all “of the wage
methodology and procedures from the 2008 [DOL] rule untouched.” 2015 DHS/DOL Wage
Rule, 80 Fed. Reg. at 24151. CATA III vacated a portion of the 2013 IFR—20 C.F.R.
655.10(f)—and Perez “then vacated the remainder of 20 C.F.R. 655.10.” Id.
                                              - 14 -
       As a result of the Perez order and the temporary stay, DHS and DOL invoked the “good

cause” exception in the Administrative Procedure Act (“APA”) to make the 2015 Wage Rule

effective immediately. Id. at 24152-53; see also 5 U.S.C. § 553(d)(3). Although the agencies

did not solicit additional comments before promulgating the 2015 Wage Rule, because that rule

is similar to the 2013 DHS/DOL Wage IFR, the agencies concluded that the public had already

had an adequate “opportunity to comment on all aspects of this final rule in response to the 2013

IFR.” Id. at 24151.

       Simultaneous with the 2015 Wage Rule, DHS and DOL jointly issued the 2015 Interim

Final Rule containing the 2015 Program Rules and the 2015 Enforcement Rules. The 2015

Program Rules are “virtually identical” to the 2012 Program Rules.                Temporary Non-

Agricultural Employment of H-2B Aliens in the United States, 80 Fed. Reg. 24042-01, 24043

(Apr. 29, 2015) (2015 Program Rules). However, the departments elected to reissue the rule

jointly, in light of the various challenges to “DOL’s authority to issue its own legislative rules to

carry out its duties under the INA.” Id. at 24045 (citing Bayou, 713 F.3d 1080).

       As with the 2015 Wage Rule, the departments invoked the APA’s “good cause”

exception to proceed without notice and comment. Id. at 24047. Nevertheless, the departments

sought “public input on every aspect of this interim final rule (even though virtually every

provision herein has already gone through one round of notice and comment), and [planned to]

assess that input and determine whether changes are appropriate.” Id. at 24050.

       The CATA plaintiffs once again challenged these rules.          In CATA IV, the plaintiffs

challenged only the 2015 Wage Rule. CATA v. Perez, 148 F. Supp. 3d 361, 364 (D.N.J. 2015)

(“CATA IV”). The district court ruled for the Government, finding that the plaintiffs lacked

standing. Id. at 374. And, in Bayou III, plaintiffs challenged the validity of each of the 2015



                                               - 15 -
Rules. Bayou Lawn & Landscape Servs. v. Johnson, 173 F. Supp. 3d 1271, 1276 (N.D. Fla.

2016) (“Bayou III”). In Bayou III, the district court found that the plaintiffs in that case had

standing, but their claims failed on the merits. Id. at 1292.

                                          D. Plaintiffs’ Suit

         As discussed, challenges to recent H-2B regulations have taken one or both of two

approaches: Some contest the substance of the DHS or DOL Program regulations, such as the

methodology by which H-2B wages are determined, and some contest the structure of the

Program.

         In this case, plaintiffs challenge the structure of the Program. They contend that DHS

and DOL violated the INA and the APA, codified in various sections of Title 5 of the U.S. Code,

as well as the United States Constitution, by jointly issuing certain regulations with respect to the

Program. ECF 44, ¶ 4; see also id. ¶¶ 94, 96. In particular, plaintiffs argue that DOL has no

lawful authority to engage in legislative rulemaking with regard to the Program. See ECF 92-1

at 13.

         According to plaintiffs, “Congress has granted DHS sole rulemaking and adjudicative

authority for the H-2B program, has not granted such authority to DOL, has not granted shared

or joint authority among multiple Departments, and has not permitted DHS to redelegate such

authority to DOL.” Id. As a result, plaintiffs maintain that DHS has unlawfully redelegated its

authority to DOL, and the “jointly-issued” 2015 Rules promulgated by DHS and DOL are

invalid. Id. at 13-15.

         In particular, plaintiffs contest the 2015 Program Rules, the 2015 Wage Rule, and the

2015 Enforcement Rules, as well as the 2008 Labor-Certification Regulations. The 2015 Rules

establish “the process by which employers obtain a temporary labor certification from DOL for



                                               - 16 -
use in petitioning DHS to employ a[n H-2B] nonimmigrant worker,” 80 Fed. Reg. at 24042; “the

methodology by which DOL calculates the prevailing wages to be paid to H-2B workers and

U.S. workers recruited in connection with application for temporary labor certification,” id. at

24146; and “enforcement procedures and remedies pursuant to DHS’s delegation of enforcement

authority to DOL.” See id. at 24046.

       Specifically, the 2015 Program Rules “expand[] the ability of U.S. workers to become

aware of the job opportunities in question and to apply for opportunities in which they are

interested” and “requir[e] that U.S. workers in corresponding employment receive the same

wages and benefits as the H-2B workers.” See id. at 24043. The regulations also provide

additional protections to H-2B workers (such as guaranteed minimum hours and reimbursements

for visa and transportation expenses) and to whistleblowers. See id. The 2015 Wage Rule

“set[s] the methodology by which DOL calculates the prevailing wages to be paid to H-2B

workers and U.S. workers recruited in connection with applications for temporary labor

certification.” See id. at 24146. In addition, plaintiffs challenge certain DHS regulations,

“collectively referred to and identified . . . as DHS’s Labor-Certification Regulations.” ECF 44,

¶ 2; see also id. ¶ 34; 8 C.F.R. § 214.2(h)(6). The Labor-Certification Regulations, issued in

2008, “govern DHS’s administration of the H-2B program generally, including DOL’s role in the

program.” ECF 69 at 11.

       According to plaintiffs, the regulatory scheme is “unworkable” and causes unnecessary

delay in visa processing. ECF 44, ¶ 8. They assert that “H-2B workers are now arriving weeks,

and often months, after employers’ dates of need,” which has harmed the businesses of plaintiffs

and/or their members. Id. Defendants observe that plaintiffs’ labor certifications and H-2B




                                             - 17 -
petitions have all been granted. ECF 102-1 at 25; see also ECF 44, ¶¶ 15, 17.11 However,

according to plaintiffs, this “regulatory scheme imposes more than $1,000,000,000 in

compliance costs.” ECF 92-1 at 15. Therefore, plaintiffs ask the Court to enter an Order

“enjoining the Defendants nationwide from implementing the unlawful” 2015 Program Rules,

the 2015 Wage Rule, and the 2008 Labor-Certification Regulations. ECF 44, ¶ 115.

                                        Standard of Review

        The APA provides for judicial review of a final agency action. See Ergon-W. Virginia,

Inc. v. United States Envtl. Prot. Agency, 896 F.3d 600, 609 (4th Cir. 2018); Roland v. United

States Citizenship & Immigration Servs., 850 F.3d 625, 629 n.3 (4th Cir. 2017); Friends of Back

Bay v. U.S. Army Corps of Eng’rs, 681 F.3d 581, 586 (4th Cir. 2012); Lee v. U.S. Citizenship &

Immigration Servs., 592 F.3d 612, 619 (4th Cir. 2010); Ohio Valley Envtl. Coal v. Aracoma Coal

Co., 556 F.3d 177, 192 (4th Cir. 2009). An agency’s regulations must be set aside and held

unlawful when they are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law,” 5 U.S.C. § 706(2)(A); when they are “contrary to constitutional right,

power, privilege, or immunity,” id. § 706(2)(B); or when they are “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” Id. § 706(2)(C).

        As noted, the Government submitted the Administrative Record. ECF 46; ECF 87; ECF

129. Generally, “claims brought under the APA are adjudicated without a trial or discovery, on

the basis of an existing administrative record . . . .” Audubon Naturalist Soc’y of the Cent. Atl.

States, Inc. v. U.S. Dep’t of Transp., 524 F. Supp. 2d 642, 660 (D. Md. 2007) (citing Citizens for



        11
           The Government has not seriously contested plaintiffs’ standing to bring this suit at any
point in the litigation. Moreover, plaintiffs have adequately alleged economic harm as a result of
the regulations. See Nat’l Credit Union Admin. v. First Nat’l Bank & Trust Co., 522 U.S. 479,
488 (1998) (APA standing); Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S. 333, 342
(1977) (associational standing).
                                                 - 18 -
the Scenic Severn River Bridge, Inc. v. Skinner, 802 F. Supp. 1325, 1332 (D. Md. 1991), aff’d,

972 F.2d 338 (Table) (4th Cir. July 29, 1992)). In this context, “review of the administrative

record is primarily a legal question . . . .” Skinner, 802 F. Supp. at 1332.

        “The APA provides that a reviewing court is bound to ‘hold unlawful and set aside

agency action’ for certain specified reasons, including whenever the challenged act is ‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.’” Friends of Back

Bay, 681 F.3d at 586-87 (quoting 5 U.S.C. § 706(2)(A)); see United States v. Bean, 537 U.S. 71,

77, (2002); Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam); N. Carolina Growers’ Ass’n,

Inc. v. United Farm Workers, 702 F.3d 755, 763 (4th Cir. 2012) (quoting 5 U.S.C. § 706(2)).

Review under the APA is highly deferential, however, and the agency action enjoys a

presumption of validity and regularity. Citizens to Preserve Overton Park, Inc. v. Volpe, 401

U.S. 402, 415 (1971), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977);

Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 192 (4th Cir. 2009) (citing Natural

Res. Def. Council, Inc. v. EPA, 16 F.3d 1395, 1400 (4th Cir.1993)). The party challenging an

agency decision has the burden to demonstrate that the agency action was arbitrary or capricious.

Sierra Club v. Marita, 46 F.3d 606, 619 (7th Cir.1995).

       Notably, “[t]he scope of review under the ‘arbitrary and capricious’ standard is narrow

and a court is not to substitute its judgment for that of the agency . . . .” Motor Vehicle Mfrs.

Ass’n of the United States v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). In

assessing an agency decision, “the reviewing court ‘must consider whether the decision was

based on a consideration of the relevant factors and whether there has been a clear error of

judgment.’” Marsh v. Oregon Natural Res. Council, 490 U.S. 360, 378 (1989) (quoting Overton

Park, 401 U.S. at 416).



                                                - 19 -
       “‘Deference is due where the agency has examined the relevant data and provided an

explanation of its decision that includes ‘a rational connection between the facts found and the

choice made.’” Ohio Valley Envtl. Coal., Inc. v. United States Army Corps of Engineers, 828

F.3d 316, 321 (4th Cir. 2016) (citation omitted); see Trinity Am. Corp. v. U .S. EPA, 150 F.3d

389, 395 (4th Cir. 1998); Clevepak Corp. v. U.S. EPA, 708 F.2d 137, 141 (4th Cir. 1983).

However, and of import here, “[t]he ‘arbitrary and capricious’ standard is not meant to reduce

judicial review to a ‘rubber-stamp’ of agency action.” Ohio Valley Envtl. Coal, 556 F.3d at 192

(quoting Ethyl Corp. v. Envtl. Prot. Agency, 541 F.2d 1, 34 (D.C. Cir. 1976)); see also Ergon-W.

Virginia, Inc., 896 F.3d at 609.

                                          III. Discussion

                           A. 2008 Labor-Certification Regulations

       As noted, plaintiffs challenge the 2015 Wage Rules, the 2015 Program Rules, the 2015

Enforcement Rules, and the 2008 Labor-Certification Regulations. I shall discuss the challenges

to each of these rules in turn, along with defendants’ defenses to them.

       In 2008, DHS promulgated a regulation governing the H-2B program. See 73 Fed. Reg.

78104 (Dec. 19, 2008) (codified at 8 C.F.R. §§ 204, 214, 215). Although other regulations

concerning labor certifications had been in place for many years, the 2008 regulation included a

provision stating that an employer “may not file an H-2B petition unless the United States

petitioner has applied for a labor certification with the Secretary of Labor . . . and has obtained a

favorable   labor   certification   determination.”     8   C.F.R.   § 214.2(h)(6)(iii)(C).   Section

214.2(h)(6)(iv)(A) states: “An H-2B petition for temporary employment in the United States . . .

shall be accompanied by an approved temporary labor certification from the Secretary of Labor

stating that qualified workers in the United States are not available and that the alien’s



                                               - 20 -
employment will not adversely affect wages and working conditions of similarly employed

United States workers.”

       Plaintiffs contest, inter alia, the requirement for an employer to first obtain “a favorable

labor certification determination” from DOL before the employer may file an H-2B petition.

See, e.g., ECF 44, ¶¶ 34-39.

                                      1. Statute of Limitations

       About ten years ago, DHS promulgated the regulation found in 73 Fed. Reg. 78104,

published at 8 C.F.R. § 214.2. Therefore, I shall first address whether this portion of plaintiffs’

claim is time-barred.

        “[E]very civil action commenced against the United States shall be barred unless the

complaint is filed within six years after the right of action first accrues.” 28 U.S.C. § 2401(a). In

general, when “plaintiffs bring a facial challenge to an agency ruling . . . ‘the limitations period

begins to run when the agency publishes the regulation.’” Hire Order Ltd. v. Marianos, 698

F.3d 168, 170 (4th Cir. 2012) (quoting Dunn–McCampbell Royalty Interest, Inc. v. Nat’l Park

Serv., 112 F.3d 1283, 1287 (5th Cir. 1997)). But, this general statute of limitations “‘does not

foreclose subsequent examination of a rule where properly brought before this court for review

of further [agency] action applying it.’” N.L.R.B. Union v. Fed. Labor Relations Auth., 834 F.2d

191, 195-96 (D.C. Cir. 1987) (quoting Functional Music, Inc. v. F.C.C., 274 F.2d 543, 546 (D.C.

Cir. 1958)).

       Despite plaintiffs’ vague protests to the contrary, this suit clearly represents a facial,

rather than an as-applied, challenge. See ECF 44, ¶¶ 94, 95, 96 (challenging “Defendants’

issuance of the 2015 Program Rules, the 2015 Wage Rule, and DHS’s Labor-Certification

Regulations” (emphasis added)); see also Hire Order, 698 F.3d at 170. Because this is a facial



                                               - 21 -
challenge, the statute of limitations presumptively began to run in 2008. Hire Order, 698 F.3d at

170; ECF 102-1 at 24. If that is the case, plaintiffs’ 2016 lawsuit—filed eight years after DHS

promulgated the 2008 regulation—is untimely.

       In an attempt to forestall this conclusion, plaintiffs invoke the “reopening doctrine,” ECF

111-1 at 50, a theory derived from D.C. Circuit case law. According to this doctrine, “where an

agency conducts a rulemaking or adopts a policy on an issue at one time, and then in a later

rulemaking restates the policy or otherwise addresses the issue again without altering the original

decision,” the six-year statute of limitations begins anew when the agency “reopens” the original

decision. Nat’l Ass’n of Reversionary Prop. Owners v. Surface Transp. Bd. (“NARPO”), 158

F.3d 135, 141 (D.C. Cir. 1998) (quoting United Transp. Union Illinois Legislative Bd. v.

STB, 132 F.3d 71, 75-76 (D.C. Cir. 1998)). Under this doctrine, “‘when the agency . . . by some

new promulgation creates the opportunity for renewed comment and objection, affected parties

may seek judicial review, even when the agency decides not to amend the long-standing rule at

issue.’” P & V Enters. v. U.S. Army Corps of Eng’rs, 516 F.3d 1021, 1023-24 (D.C. Cir. 2008)

(quoting Gen. Motors Corp. v. EPA, 363 F.3d 442, 449-50 (D.C. Cir. 2004)).

       To determine whether an agency has “reopened” its earlier rulemaking and thus restarted

the statute of limitations, a court “must look to the entire context of the rulemaking including all

relevant proposals and reactions of the agency.” NARPO, 158 F.3d at 141 (quoting Public

Citizen v. NRC, 901 F.2d 147, 150 (D.C. Cir. 1990)). This includes, inter alia, both explicit and

implicit evidence, as well as the language of the agency’s notice of proposed rulemaking and the

“agency’s response to comments filed by parties during a rulemaking.” Id. at 142-46. Although

either the actual or implicit reconsideration of an existing regulation can suffice, the reopening

doctrine only applies where this evidence “demonstrates that the agency ‘ha[s] undertaken a



                                               - 22 -
serious, substantive reconsideration of the [existing] rule.’” P&V Enters., 516 F.3d at 1024

(emphasis added) (quoting Nat’l Mining Ass’n v. U.S. Dep’t of Interior, 70 F.3d 1345, 1352

(D.C. Cir. 1995)). An agency may also constructively reopen an existing regulation “if the

revision of accompanying regulations ‘significantly alters the stakes of judicial review,’ as the

result of a change that ‘could have not been reasonably anticipated.’” Sierra Club v. E.P.A., 551

F.3d 1019, 1025 (D.C. Cir. 2008) (quoting Kennecott Utah Copper Corp. v. Dep’t of Interior, 88

F.3d 1191, 1227 (D.C. Cir. 1996) and Envtl. Def. v. EPA, 467 F.3d 1329, 1334 (D.C. Cir. 2006)).

       Even assuming, arguendo, that the Fourth Circuit would recognize the reopening

doctrine, it does not apply here. See Indep. Cmty. Bankers of Am. v. Nat’l Credit Union Admin.,

1:16-1141-JCC-TCB, 2017 WL 346136, at *4 (E.D. Va. Jan. 24, 2017) (“The Court can find no

Supreme Court or Fourth Circuit precedent recognizing the reopening doctrine. As such, the

doctrine’s status in this Circuit is unsettled.”). None of the 2015 Rules reopened DHS’s 2008

decision to require an employer to first obtain “a favorable labor certification determination”

from DOL before applying for an H-2B visa. See 8 C.F.R. §§ 214.2(h)(6)(iii)(C), (iv)(A).

       First, although the 2015 Interim Final Rule “establishes the process by which employers

obtain a temporary labor certification from DOL for use in petitioning DHS to employ a

nonimmigrant worker in H-2B status,” 80 Fed. Reg. at 24042, the 2015 Interim Final Rule does

not reconsider DHS’s initial decision to require such certifications. The Executive Summary of

the 2015 Interim Final Rule itself makes this clear, 80 Fed. Reg. at 24042-43 (emphasis added):

       Under DHS regulations, an H-2B petition for temporary employment must be
       accompanied by an approved temporary labor certification from DOL, which
       serves as DOL’s advice to DHS regarding whether a qualified U.S. worker is
       available to fill the petitioning H-2B employer’s job opportunity and whether a
       foreign worker’s employment in the job opportunity will adversely affect the
       wages or working conditions of similarly employed U.S. workers. See 8 CFR
       214.2(h)(6)(iii)(A) and (D).



                                             - 23 -
               This interim final rule, which is virtually identical to the 2012 final rule
       that DOL developed following public notice and comment, improves DOL’s
       ability to determine whether it is appropriate to grant a temporary employment
       certification.
                                              ***
       The Departments believe that these procedures and additional worker protections
       will lead to an improved temporary employment certification process.

       In other words, although the 2015 Interim Final Rule reiterates the temporary labor

certification requirement, as set forth in the 2008 Labor-Certification Regulations, the 2015

Interim Final Rule’s clear objective is to establish “the process by which employers obtain a

temporary labor certification from DOL for use in petitioning DHS to employ a nonimmigrant

worker in H-2B status.” Id. at 24042; see also id. at 24045 (“DHS has therefore made DOL’s

approval of a temporary labor certification a condition precedent to the acceptance of the H-2B

petition. . . . This interim final rule establishes the process by which employers obtain a

temporary labor certification and the protections that apply to H-2B workers and corresponding

workers.”).

       In arguing to the contrary, plaintiffs point to “the second line of the 2015 IFR,” which

says that the rules relate to “‘8 C.F.R. Part 214.’” See 80 Fed. Reg. at 24042; ECF 111-1 at 51.

According to plaintiffs, “This line means that the 2008 DHS Rule was ‘directly affected’ by the

2015 IFR.” ECF 111-1 at 51. This misconstrues the requirement and purpose of the reopening

doctrine, which only applies when an agency engages in “serious, substantive reconsideration”

of an existing rule. P&V Enters., 516 F.3d at 1024 (emphasis added) (quoting Nat’l Mining

Ass’n, 70 F.3d at 1352). The mere citation to “8 C.F.R. Part 214” cannot suffice to restart the

clock for every subpart of a 186-page long regulatory provision that includes 16 separate

subsections. See also Am. Iron & Steel Inst. v. U.S. E.P.A., 886 F.2d 390, 398 (D.C. Cir. 1989).




                                              - 24 -
        Second, plaintiffs argue that in the 2015 Interim Final Rule, DHS “affirmatively

requested public comment on all issues.” ECF 111-1 at 51. To be sure, the 2015 IFR states that

it “seek[s] public input on every aspect of this interim final rule.” 80 Fed. Reg. at 24050.

However, just as the mere invocation of a subsection of the C.F.R. does not trigger the reopening

doctrine, neither does the agency’s decision to welcome general comments on “every aspect” of

an interim final rule. See Indep. Cmty. Bankers of Am., 2017 WL 346136, at *4 (“Merely

welcoming general comments beyond the scope of a proposed rulemaking does not affect a

‘regulatory reset.’”); see also NARPO, 158 F.3d at 142 (“When an agency invites debate on some

aspects of a broad subject . . . it does not automatically reopen all related aspects including those

already decided.”).

        Finally, plaintiffs contend that DHS “constructively reopened” the 2008 regulation by

changing “‘the regulatory context in such a way that could not have been reasonably anticipated

by the regulated entity and is onerous to its interests.’” ECF 111-1 at 52 (quoting Envtl. Def.,

467 F.3d at 1334). Plaintiffs suggest that this is so because “regulated employers could not have

reasonably anticipated that a court would vacate the 2008 DOL Rule and DHS would respond by

promulgating its own, far-more onerous replacement regulations.” Id. This falls short of the

type of “sea change” required to trigger a “constructive reopening.” See Nat. Res. Def. Council

v. E.P.A., 571 F.3d 1245, 1266 (D.C. Cir. 2009). Instead, as in Natural Resources Defense

Council, “The basic regulatory scheme remains unchanged.” Id.

        As a result, plaintiffs’ challenge to the 2008 Labor-Certification Regulations is barred by

the six-year statute of limitations.




                                               - 25 -
                                     2. Scope of 8 U.S.C. § 1184

         Because plaintiffs’ challenge to the 2008 Labor-Certification Regulations is time-barred,

I need not consider whether the regulations are within the scope of the relevant statutes.

However, even if plaintiffs’ claims are not time-barred, the 2008 Labor-Certification Regulations

would survive.

         Defendants maintain that 8 U.S.C. § 1184(c)(1), which authorizes DHS to determine

whether to import an H-2B worker “after consultation with appropriate agencies of the

Government,” supports DHS’s policy of conditioning approval of H-2B visa petitions on a

favorable labor certification from DOL. ECF 102-1 at 29.            But, plaintiffs charge that by

establishing this requirement, without an opportunity for an employer to appeal an adverse

decision to DHS, DHS has abdicated its statutory responsibility to adjudicate all H-2 visa

petitions, and has impermissibly redelegated its authority to another agency. See ECF 92-1 at

48-49.

         Plaintiffs rely, inter alia, on G.H. Daniels III & Assocs., Inc. v. Perez, 626 F. App’x 205

(10th Cir. 2015), as amended (Nov. 5, 2015), an unpublished Tenth Circuit decision that found

an impermissible delegation of DHS’s authority in the H-2B visa context. The Daniels Court

looked to the definition of “consultation” and noted that it meant, inter alia, “to seek advice.” Id.

at 210-11. Based on this definition, the court stated that “advice is only that; it can, and

sometimes should, be prudently ignored.” Id. at 211. But, the court reasoned that DHS had “no

ability to ignore DOL’s advice if a certification has been denied[, and thus] DOL ha[d]

effectively supplanted DHS as final decision-maker as to whether to allow for the admission of

some H-2B workers.”        Id. (alterations added).     The Tenth Circuit concluded, “That is a

subdelegation.” Id. And, because the Government had not presented any statute allowing such a



                                               - 26 -
delegation, the court found that it was improper. Id. at 212.12 As a result, the Daniels Court

reversed the district court’s dismissal of the plaintiff’s challenge to the 2008 Labor-Certification

Regulations. Id. at 215. Of import here, however, the regulations were never vacated or

enjoined by the district court.

       The Tenth Circuit’s decision is contrary to the Third Circuit’s ruling in Louisiana

Forestry Ass’n Inc. v. Sec’y U.S. Dep’t of Labor, 745 F.3d 653 (3d Cir. 2014). The Third

Circuit, in reviewing DOL’s 2011 Wage Rule, discussed and approved of the Government’s

entire regulatory scheme. See id. at 673-76. Applying Chevron deference, see Chevron, U.S.A.,

Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 845 (1984), the Third Circuit determined that

DHS had reasonably interpreted the consultation provision of 8 U.S.C. § 1184(c)(1) to allow it to

“condition[] its own granting of an H-2B visa petition on the DOL’s grant of a temporary labor

certification.” 745 F.3d at 670, 673 (emphasis in original) (alteration added).

       In the view of the Third Circuit, DHS “did not impermissibly subdelegate all of its

authority in this area.” Id. The court reasoned that a rule requiring H-2B employers “to first

obtain a temporary labor certification from the DOL on the questions of whether there are United

States workers capable of performing the job in question and the impact of the aliens’

employment on United States workers, and giving the DOL discretion to issue a limited set of

rules governing the certification process,” was a permissible exercise of DHS’s “broad authority”

to determine its obligations under the statute. Id. at 672-73.

       In support, the Third Circuit cited U.S. Telecom Ass’n v. F.C.C., 359 F.3d 554, 567 (D.C.

Cir. 2004), for the proposition that “a federal agency entrusted with broad discretion to permit or



       12
          Notably, in that case, the court did not consider the Government’s alternative
argument, i.e., that Congress had authorized delegation under 8 U.S.C. § 1103(a)(6). See ECF
102-1 at 38-43; Daniels, 626 F. App’x at 212 n.10.
                                               - 27 -
forbid certain activities may condition its grant of permission on the decision of another

entity . . . so long as there is a reasonable connection between the outside entity’s decision and

the federal agency’s determination.”

       On this question, I am persuaded by the Third Circuit’s analysis. As that court noted, 745

F.3d at 673: “The DOL has been involved in the administration of the nation’s immigration laws

since its inception in 1913, and for the past six decades, has provided temporary labor

certifications in some form to the government agency charged with administering the nation’s

immigration laws concerning admission of temporary non-agricultural workers.” Given DOL’s

“institutional expertise in labor and employment matters, as well as [DOL’s] history of

rulemaking authority in the context of the H-2B program,” the Third Circuit found a “reasonable

connection” between DOL’s labor certification decisions and DHS’s H-2B petition decisions.

Louisiana Forestry, 745 F.3d at 673. Furthermore, the court said, id. at 672: “Although the

DHS’s decision to grant an H-2B petition depends, in part, on whether or not the DOL issues a

temporary labor certification to the petitioner-employer, it is the DHS—not the DOL—that must

determine whether the other criteria for an H-2B visa have been satisfied.” Therefore, the court

concluded that 8 C.F.R. § 214.2 “does not effect a delegation of authority, but instead provides

for a type of ‘legitimate outside party input into agency decision-making processes.’” Id.

(quoting U.S. Telecom Ass’n, 359 F.3d at 566).

       This conclusion is further bolstered by 8 U.S.C. § 1101(a)(15)(H)(ii)(b), which provides,

as part of the definition of an H-2B worker, that “unemployed persons capable of performing

[the H-2B worker’s] service or labor cannot be found in this country . . . .” A plain reading of

this language lends credence to defendants’ use of the DOL’s labor certification as a condition




                                              - 28 -
precedent. If unemployed Americans are available for the job, then by the terms of the statute no

H-2B workers can be imported.

       Thus, in my view, the 2008 Labor-Certification Regulations follow from a reasonable

interpretation of DHS’s statutory authority.

                                         B. 2015 Rules

       Plaintiffs challenge the 2015 Program Rules, the 2015 Wage Rule, and the 2015

Enforcement Rules on several grounds. As an initial matter, plaintiffs assert that defendants

failed to identify the legal authority for their joint rulemaking. See ECF 92-1 at 28-29. Their

primary argument, however, is that DHS has no power to confer rulemaking authority on DOL.

Moreover, plaintiffs assert that DHS and DOL cannot “jointly issue” rules, because rulemaking

authority was delegated by Congress to DHS alone, and Congress did not authorize the

redelegation of authority to DOL. See id. at 31-44.

                                   1. Identification of Authority

       A notice of proposed rulemaking must contain a “reference to the legal authority under

which the rule is proposed.” 5 U.S.C. § 553(b)(2). And, when ready to finally publish, the

relevant agency “shall incorporate in the rules adopted a concise general statement of their basis

and purpose.” Id. § 553(c). However, as defendants correctly note, “this requirement is not

onerous, and requires only sufficient notice of the legal authority exercised to apprise the public

of the source of the authority and permit the public to comment on it.” ECF 102-1 at 46 (citing

Louisiana Forestry, 745 F.3d at 676-77; Nat’l Tour Brokers Ass’n v. United States, 591 F.2d

896, 900 (D.C. Cir. 1978)).

       In my view, DHS and DOL adequately cited the legal basis for their authority to issue the

2015 Rules. The 2015 Rules cite, inter alia, 8 U.S.C. §§ 1101, 1103, and 1184 as the basis for



                                               - 29 -
DHS and DOL’s rulemaking authority, as well as 8 C.F.R. § 214.2. See 80 Fed. Reg. at 24108

(2015 Program Rules); id. at 24131 (2015 Enforcement Rules); id. at 24184 (2015 Wage Rule).

This is enough to stave off a challenge on the basis of inadequate citation of legal authority.

                                  2. DOL’s Rulemaking Authority

       Whether DOL may lawfully issue legislative rules concerning the Program is a close

question. Plaintiffs correctly observe that “only Congress may grant rulemaking, adjudicative, or

enforcement authority to an agency.” ECF 92-1 at 30; see Bowen v. Georgetown Univ. Hosp.,

488 U.S. 204, 208 (1988) (“It is axiomatic that an administrative agency’s power to promulgate

legislative regulations is limited to the authority delegated by Congress.”). The Government has

not identified any statute that explicitly gives DOL such authority. Instead, it offers several

arguments for why explicit congressional authorization is unnecessary. Most of these arguments

are unpersuasive, and the Government’s circular retreat from one to the next in both briefing and

argument reveals the fragility of its position.

       However, for several reasons, I am ultimately convinced that the Program’s current

regulatory scheme is consistent with Congress’s intent.

                                                   a.

       The Government relies heavily on the Third Circuit’s decision in Louisiana Forestry, 745

F.3d 653, discussed earlier. See, e.g., ECF 102-1 at 34. The district court’s opinion in that case,

which the Third Circuit affirmed, is also informative. See Louisiana Forestry Ass’n, Inc. v.

Solis, 889 F. Supp. 2d 711 (E.D. Pa. 2012). Judge Legrome Davis’s artful decision concerning

the 2011 Wage Rule frames DOL’s long history with the Program.

       The district judge recounted, as discussed earlier, that “the modern H-2B visa program

was created in 1986 through the enactment” of the IRCA, “which bifurcated the existing H–2



                                                  - 30 -
visa program into agricultural [H-2A] and non-agricultural [H-2B] components. At the time of

IRCA’s enactment, the DOL regulations governing the labor certification process for non-

agricultural, unskilled guest workers already had been in place for many years.” Id. at 728. In

fact, DOL had been issuing legislative rules, strikingly similar to the 2015 Rules at issue here, as

far back as 1968. See 33 Fed. Reg. 7570-71.

       The 1968 rules, then published at 20 C.F.R. § 621, concerned labor certifications for

employers seeking temporary non-agricultural workers. Notably, the 1968 rules cite the very

same authority that DOL cited in 2015: 8 U.S.C. § 1101, 8 U.S.C. § 1184, and 8 C.F.R. § 214.2.

See Certification of Temporary Foreign Labor for Industries Other Than Agriculture or

Logging, 33 Fed. Reg. 7570, 7571 (May 22, 1968) (establishing DOL labor certifications).

Moreover, the statutory language of 8 U.S.C. §§ 1101 and 1184 remains “materially identical” to

the versions from the 1960s. See Louisiana Forestry, 889 F. Supp. 2d. at 728. Those DOL rules

stood intact for decades, having no more statutory basis than the 2015 Rules have.

       The district court in Louisiana Forestry also emphasized that Congress revisited this part

of the U.S. Code when it passed the IRCA, splitting the H-2 program into agricultural (H-2A)

and non-agricultural (H-2B) components. The IRCA altered 8 U.S.C. § 1101(a)(15)(H)(ii)(a)

(the agricultural component) to specifically refer to the Secretary of Labor. But, the law left

§ 1101(a)(15)(H)(ii)(b) (the Program) unchanged.

       Plaintiffs argue that the doctrine of expressio unius weighs against DOL’s authority,

because Congress “imposed a labor-certification requirement” for the H-2A program, but did not

mention DOL or labor certifications under the authorizing statute for the H-2B program. See

ECF 111-1 at 20. This is a plausible interpretation, but it is not the only interpretation. It may

be, as counsel for amici suggested during oral argument, that Congress sought to direct the



                                               - 31 -
administration of the H-2A program by specifically designating DOL and the Department of

Agriculture as the only “appropriate agencies of Government” with which to consult. See ECF

126 at 48; 8 U.S.C. § 1184(c)(1). By contrast, DHS may consult with any appropriate agencies

for purposes of the H-2B program. See 8 U.S.C. § 1184(c)(1).

       Of course, for more than 50 years, DHS (or its predecessor) has consulted with DOL.

And, throughout that period, Congress has never gainsaid that decision or DOL’s rulemaking in

the context of the Program. As Judge Davis observed in Louisiana Forestry, 889 F. Supp. 2d at

729: “In enacting IRCA, Congress chose to leave intact the statutory text governing

nonagricultural workers, and, by implication, the preexisting regulatory scheme.”

       Certainly, Congress was aware that DOL was involved in rulemaking. “Congress is

presumed to be aware of an administrative or judicial interpretation of a statute and adopt that

interpretation when it re-enacts a statute without change.” Lorillard v. Pons, 434 U.S. 575, 580-

81 (1978). And, only four years before IRCA’s passage—before the agricultural and non-

agricultural components were divided—the        Supreme Court drew attention to DOL’s H-2

program rulemaking in the case of Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592,

595-96 (1982). In that case, the Supreme Court noted that “the Secretary of Labor [makes]

initial determinations” of labor market availability, and that employers who wish to import

foreign workers must follow DOL’s rules to obtain a labor certification. Id.

       Accordingly, Judge Davis concluded that, “at the time of IRCA’s enactment, Congress

was presumptively aware of the Court’s interpretation of 8 U.S.C. § 1184(c) as authorizing DOL

regulations governing labor certifications.” Lousiana Forestry, 889 F. Supp. 2d at 729 (citing

Lorillard, 434 U.S. at 580-81). Further, Judge Davis noted that parts of IRCA’s legislative




                                              - 32 -
history made explicit reference to DOL’s rules. Louisiana Forestry, 889 F. Supp. 2d at 729

(citing H.R. REP. NO. 99-682, pt. 1, at 80 (1986), reprinted in 1986 U.S.C.C.A.N. 5649, 5684).

       “It is well established that when Congress revisits a statute giving rise to a longstanding

administrative interpretation without pertinent change, the congressional failure to revise or

repeal the agency’s interpretation is persuasive evidence that the interpretation is the one

intended by Congress.” Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 846

(1986) (internal quotation marks and citations omitted). “Since IRCA’s enactment, Congress has

chosen, on multiple occasions, to leave the DOL’s rulemaking in the H-2B context intact,” Judge

Davis wrote. Louisiana Forestry, 889 F. Supp. 2d at 729. “In 2005, Congress amended the H-

2B program to confer enforcement powers on the DOL, without abrogating the DOL’s legislative

rulemaking authority.” Id.

       Furthermore, as defendants assert, “Congress has chosen (on multiple occasions) to

endorse the agencies’ joint action and/or DOL’s participation in the H-2B program by funding

the very program Plaintiffs now challenge.” ECF 102-1 at 38 n.12 (citing Department of Labor

Appropriations Act, 2016, Pub. L. No. 114-113, §§ 111-13, 129 Stat. 2242, 2599 (2015)).

Congress has referred to rules promulgated by DOL pertaining to the Program in both

appropriations bills (see id.) and conference reports for appropriations bills. See 157 CONG. REC.

H7528 (Nov. 14, 2011) (directing the Secretary of Labor to “continue to apply the rule entitled

‘Labor Certification Process and Enforcement for Temporary Employment in Occupations Other

Than Agriculture or Registered Nursing in the United States (H-2B Workers), and Other

Technical Changes’ published by the Department of Labor on December 19, 2008 (73 Fed. Reg.

78020 et seq.).”).




                                              - 33 -
       Plaintiffs take issue with this argument, calling it a “post hoc rationalization,” and noting

again that Congress has never extended explicit rulemaking authority to DOL in this context.

See ECF 111-1 at 43-44. They posit, id. at 44: “Acquiescence (i.e., congressional silence) cannot

possibly qualify as a ‘clear’ or ‘affirmative’ or ‘express’ statement of rulemaking authority . . . .”

See also Bayou, 713 F.3d at 1085 (“Furthermore, if congressional silence is a sufficient basis

upon which an agency may build a rulemaking authority, the relationship between the executive

and legislative branches would undergo a fundamental change and ‘agencies would enjoy

virtually limitless hegemony . . . .’” (quoting Ethyl Corp. v. EPA, 51 F.3d 1053, 1060 (D.C. Cir.

1995))).

       But, in my view, and in light of the principles articulated by the Supreme Court, Congress

has not been silent. In Louisiana Forestry, 889 F. Supp. 2d at 728, Judge Davis concluded that

“the history of the H-2B program demonstrates Congress’s expectation that the DOL would

engage in legislative rulemaking.” I concur. DOL is not engaged in some sudden power-grab.

DOL has not simply been involved in the H-2B program; it has actually been issuing legislative

rules since the 1960s. Moreover, “DOL’s rulemaking in the H-2B program is also consistent

with the objective of the statute creating the H-2B visa program, which is to permit U.S.

employers to bring foreign workers to the United States to perform temporary non-agricultural

work, provided that ‘unemployed persons capable of performing . . . service or labor cannot be

found in this country.’” Id. at 730 (quoting 8 U.S.C. § 1101(a)(15)(H)(ii)(b)).

                                                 b.

       I shall briefly explain why I agree with the Third Circuit, rather than the Eleventh Circuit,

on the question of DOL’s rulemaking authority.




                                                - 34 -
       In Bayou, 713 F.3d at 1084, the Eleventh Circuit, upholding the district court’s

preliminary injunction of DOL’s 2012 Program Rules, rejected the Government’s argument that

DHS’s authority to consult with DOL under 8 U.S.C. § 1184(c)(1) enabled DOL to issue

legislative rules. The Bayou Court stated, id.:

               We reject this interpretation of “consultation.” Under this theory of
       consultation, any federal employee with whom the Secretary of DHS deigns to
       consult would then have the “authority to issue legislative rules to structure [his]
       consultation with DHS.” This is an absurd reading of the statute and we decline to
       adopt it.
               DHS was given overall responsibility, including rulemaking authority, for
       the H-2B program. DOL was designated a consultant. It cannot bootstrap that
       supporting role into a co-equal one.

       Indeed, if DHS decided tomorrow that, rather than collaborating with DOL in the same

way it and its predecessor have done for half a century, it preferred to consult only with the

Department of Transportation—or, as the Bayou Court suggests, with a particular employee at

the Department of Transportation—that new consultant’s ability to issue rules would be gravely

in doubt. For one, plaintiffs could make a strong argument that the choice to consult with the

Department of Transportation, which has no experience or expertise in assessing labor markets,

is an arbitrary and capricious one. More important, that new consulting relationship would bear

none of the hallmarks of Congressional acknowledgement and approval that are present here.

       I acknowledge the apparent rarity of finding rulemaking authority without explicit

statutory authority. Plaintiffs assert in their supplemental briefing, ECF 124 at 3-4: “The only

individual that has ever determined that DOL should be a consultant is the Secretary of

Homeland Security or her predecessors.” But, that is not the whole story. As discussed,

Congress has repeatedly and over a long period recognized DOL’s role, and the validity of its

rules, albeit not via statute. See Louisiana Forestry, 745 F.3d at 674. Given this history, I am

not persuaded to take from DOL a power that it has openly exercised for decades.

                                                  - 35 -
                                 3. Defendants’ Other Arguments

                            a. The Delegation Provision of the INA

       The Government maintains that 8 U.S.C. § 1103(a)(6) gives DHS the power to delegate

any of its responsibilities, including rulemaking, to anyone in the federal government, including

the Secretary of Labor. See ECF 102-1 at 25, 46 n.22; ECF 113 at 37. The Government

employs this argument largely to defend DHS’s decision to seek temporary labor certifications

from DOL, but reprises it to justify DOL’s role in the 2015 Rules. See id.

       Although the scope of DHS’s authority to delegate under § 1103(a)(6) is something of a

gray area, I am not entirely convinced by defendants’ argument. For one, the statutory language

does not seem to support a delegation of this breadth. Section 1103(a)(6) provides: “[The

Secretary of Homeland Security] is authorized to confer or impose upon any employee of the

United States . . . any of the powers, privileges, or duties conferred or imposed by this chapter or

regulations issued thereunder upon officers or employees of the Service.” (Emphasis added.)

       The language presents two potential obstacles to defendants’ interpretation. First, is

rulemaking authority one of the “powers, privileges, or duties” conferred on “officers or

employees of the Service?” It would seem not. In the same statutory section, Congress has

instructed that the Secretary of Homeland Security “shall establish such regulations . . . as he

deems necessary for carrying out his authority . . . .” 8 U.S.C. § 1103(a)(3). Although the

Secretary may subdelegate his responsibilities to subordinate agencies and officers, the power to

issue regulations is conferred on him by Congress.

       Second, given the general rule that only Congress can confer rulemaking authority,

discussed supra, there would appear to be a presumption against the theory that the head of one

agency can in fact assign the power to issue binding rules to “any employee” of another agency.



                                               - 36 -
Under the Government’s reading, could the Secretary of Homeland Security confer rulemaking

authority on a health inspector for the Department of Agriculture, or on a private in the U.S.

Army? Defendants have offered no limiting principle for their interpretation. On this basis, it is

not clear that DHS validly delegated rulemaking authority to DOL, such that DOL could issue

the 2015 Rules.

       My conclusion is qualified, however, in the context of the 2015 Enforcement Rules.

Section 1184(c)(14)(B) provides: “The Secretary of Homeland Security may delegate to the

Secretary of Labor, with the agreement of the Secretary of Labor, any of the authority given to

the Secretary of Homeland Security under subparagraph (A)(i).” Subparagraph (A)(i) authorizes

the Secretary of Homeland Security to impose administrative remedies on employers who fail to

meet any of the conditions of their H-2B petitions. Id. § 1184(c)(14)(A).

       Pursuant to this section, DHS formally redelegated a portion of its enforcement authority

to DOL in January of 2009. See AR003764-65 (“Delegation of Authority to the Department of

Labor under Section 214(c)(14)(A) of the Immigration and Nationality Act”). The Inter-Agency

Agreement accompanying the delegation letter provided that “DOL will issue regulations as

needed for the implementation and operation of the enforcement authority . . . .” AR003768.

Plaintiffs concede that DHS may delegate some of its enforcement power under the statute. See

ECF 92-1 at 50. However, they assert that the delegable authority does not include the power to

make rules or regulations. Id. at 50-51.

       Given that Congress clearly anticipated that DOL would be delegated some enforcement

authority, it seems likely that Congress also anticipated that DOL might need to engage in

limited rulemaking to support its enforcement efforts.




                                              - 37 -
        Plaintiffs do not discuss the 2015 Enforcement Rules with any degree of particularity.

See id. at 50-52. DOL has been delegated the power to “impose administrative remedies” on an

employer, “in addition to any other remedy authorized by law,” once DOL “finds, after notice

and an opportunity for a hearing, a substantial failure to meet any of the conditions of the petition

to admit or otherwise provide status to” an H-2B worker. See 8 U.S.C. § 1184(c)(14). To the

extent that the 2015 Enforcement Rules support that lawfully delegated power, those rules are

permissible.

                                         b. Joint Rulemaking

        Defendants also maintain that, were the Court to conclude that DOL has no authority to

issue rules, this defect could be somehow remedied by the “joint issuance” of these rules with

DHS.    The Government asserts that “there is nothing inherently impermissible about joint

rulemaking.” ECF 102-1 at 43. Indeed, there are many examples of joint rulemaking. See Jody

Freeman & Jim Rossi, Agency Coordination in Shared Regulatory Space, 125 HARV. L. REV.

1131, 1165-68 (2012) (collecting examples). However, as plaintiffs point out, agencies tend to

use joint rulemaking “where Congress has allocated each of them a role implementing one or a

set of related statutes.” Id. at 1167.

        Defendants do not point to any examples of joint rulemaking where only one agency has

rulemaking authority, and the other agency simply consents to be subject to those rules. Rather,

they contend that “neither the INA nor the APA prohibit the agencies’ jointly issued rules, and

plaintiffs cite no authority that mandates that joint rules may only be issued through express

congressional authorization.” ECF 102-1.




                                               - 38 -
       To be sure, joint rulemaking is not prohibited, and it may even be advisable where

agencies have overlapping jurisdiction. But, the Government has presented no authority to

suggest that joint rulemaking carries any independent legal significance.

       Defendants assert that “the agencies’ joint participation in 2015 eliminates any doubt that

any part of the rules was issued without ample authority.” ECF 102-1 at 44. As support for this

proposition, defendants quote from their own rule: “To ensure that there can be no question

about the authority for and validity of the regulations in this area, DHS and DOL . . . together are

issuing this interim final rule.” Id. (quoting 80 Fed. Reg. at 24045). But wishing does not make

it so. The concern with defendants’ prior rules issued by DOL has never been skepticism that

DOL and DHS shared the same goals; it was that DHS and DOL cannot lawfully achieve those

goals in this manner.

       The Government also relies on the decisions of the Northern District of Florida and the

Eleventh Circuit to support their theory that joint rulemaking solves prior problems of authority.

They note that “the same district court that twice issued an injunction against DOL’s unilaterally

issued H-2B rules . . . has since concluded that the joint rules at issue in this case are a valid

exercise of DHS’s authority.” ECF 102-1 at 44 (citing Bayou III, 173 F. Supp. 3d at 1277, 1289-

91). The district court in Bayou III, considering the 2015 Rules, did not expressly endorse

defendants’ joint rulemaking, but it did observe in a footnote that although “DOL did not have

unilateral authority to promulgate H-2B regulations . . . . [t]he 2015 Program Rule and Wage

Rule were promulgated jointly by DHS and DOL in response.” Bayou III, 173 F. Supp. 3d at

1277 n.2. The court upheld the 2015 Rules. Id. at 1292. To the extent that this ruling carries

any weight, it supports the Government. However, given that the Bayou III Court declined to

discuss the joint rulemaking in any detail, the case’s persuasive value as to this point is minimal.



                                               - 39 -
       On this question, the significance of the Eleventh Circuit’s opinion in Bayou, 713 F.3d

1080, is thinner still. Defendants observe that the court rejected the proposition that DOL “is

empowered to engage in rulemaking, even without the DHS.” Id. at 1084. They reason that the

inverse must also be true: “where DOL issues rules jointly with, rather than ‘without’ DHS, such

jointly promulgated rules are unquestionably fully consistent with the INA and APA.” ECF 102-

1 at 45. I am unable to discern anything in the Eleventh Circuit’s decision that supports this

inference.

       In the alternative, defendants assert, in a footnote, that “it is unnecessary for the Court to

reach the question of DOL’s rulemaking authority because the joint rules are a proper exercise of

DHS’s rulemaking authority. See 8 U.S.C. § 1103(a)(3). In such a case, DOL’s signature would

be surplusage; it would not invalidate the rule.” ECF 102-1 at 44 n.20. However, defendants do

not adequately explain how DHS alone could issue a rule that purports to govern the Secretary of

Labor and his subordinates, and is published under DOL’s title of the Code of Federal

Regulations.

                                         IV. Conclusion

       Plaintiffs’ suit attacks the 2008 Labor-Certification Regulations and the 2015 Rules.

Their challenge to the former is time-barred, and, even if it were not, the regulations are

consistent with the statute. Furthermore, I am persuaded that the 2015 Rules are consistent with

Congress’s intent, given DOL’s long history of rulemaking in the context of the Program.

       For the reasons stated above, I shall DENY Plaintiffs’ Motion and I shall GRANT

Defendants’ Motion. Judgment shall be entered in favor of the Government.




                                               - 40 -
      A separate Order follows, consistent with this Memorandum Opinion.



Date: September 12, 2018                                  /s/
                                                   Ellen Lipton Hollander
                                                   United States District Judge




                                          - 41 -
